Acknowledgments
1. 	Applicant’s amendment filed on 19 November 2020 is acknowledged.  Accordingly claim(s) 15, 21, 23, 26-28 and 32-40 remain pending.
2.	Claim(s) 1-14, 16-10, 20, 22, 24-25 and 29-31 have been cancelled by the Applicant.
3.	This paper is assigned paper No. 20210225, by the Examiner.
Allowable Subject Matter
4.	Claim(s) 15, 21, 23, 26-28 and 32-40 are allowed, subject to the examiner’s amendment described below.
Examiner's Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this Examiner’s amendment was given in a telephonic interview with Bell, Vanessa (USPTO Registration No. 70333) on or about February 24 2021.
8.	 The Application has been amended one (1) time as follows:
1. – 14.	(Canceled).
15.	(Previously presented) A computer-implemented method comprising:
 transmitting, by an issuer node computer to a management system server computer, a request message to generate digital currency, the request message encrypted using a first key indicating that the issuer node computer is authorized to generate the digital currency;
determining, by the management system server computer, that the issuer node computer is authorized to generate the digital currency using a second key, the second key associated with the issuer node computer and being part of a key pair comprising the first key and the second key; 

generating, by the issuer node computer, the digital currency; 
transferring, by the issuer node computer, the digital currency to a distributor node computer by
generating, by the issuer node computer, a second payment transaction message indicating that the digital currency is transferred to the distributor node computer, and
receiving, by the distributor node computer, the second payment transaction message;
distributing, by the distributor node computer to a first payment entity computer associated with a first payment entity, the digital currency via a third payment transaction message using a private key indicating that the distributor node computer is authorized to distribute the digital currency; 
transferring, by the first payment entity computer, an amount of the digital currency to a second payment entity by
generating, by the first payment entity computer, a fourth payment transaction message to transfer the amount of the digital currency from the first payment entity to the second payment entity, the fourth payment transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature; 
transmitting, by the first payment entity computer to a second payment entity computer associated with the second payment entity, the fourth payment transaction message; 
receiving, by the second payment entity computer, the fourth payment transaction message; 
sending, by the first payment entity computer to the distributor node computer and the issuer node computer, the fourth payment transaction message indicating the transfer of the amount of the digital currency to the second payment entity; 
receiving, by the distributor node computer, the fourth payment transaction message; 
validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message; 
updating, by the distributor node computer, a first blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity; 
receiving, by the issuer node computer, the fourth payment transaction message indicating the transfer of the amount of the digital currency from the first payment entity to the second payment entity; 
validating, by the issuer node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message; and 
updating, by the issuer node computer, a second blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity. 

21.	(Previously presented) The method of claim 15, wherein the first identifier is a public key of the first payment entity.
22.	(Canceled).
23.	(Currently Amended) The method of claim 15, further comprising:
generating, by the management system server computer; and
distributing, by the management system server computer to the issuer node computer, the digital certificate.
24. – 25.	(Canceled).
26.	(Previously presented) The method of claim 15, wherein the digital currency is a cryptocurrency.
27.	(Previously presented) The method of claim 15, further comprising granting, by the management system server computer to the issuer node computer, an issuer node digital certificate authorizing the issuer node computer to generate the digital currency, the issuer node digital certificate comprising the first key, and granting, by the management system server computer to the distributor node computer, a distributor node digital certificate, the distributor node digital certificate comprising the private key.
28.	(Previously presented) The method of claim 15, wherein validating the transfer comprises using a transaction public key of the first payment entity corresponding to a transaction private key of the first payment entity used to create the digital signature to verify the digital signature.
29. – 31.	(Canceled).
32.	(Previously presented) The method of claim 15, wherein the management system server computer determines that the issuer node computer is authorized to generate the digital currency using the second key by:
retrieving a profile associated with the issuer node computer stored in a database;
retrieving the second key stored with the retrieved profile; and
determining that the retrieved second key is associated with the first key of the key pair received in the request message.
33.	(Previously presented) The method of claim 32, wherein the management system server computer determines that the retrieved second key is associated with the first key of the key pair received in the request message by applying a decryption algorithm to the encrypted request message to issue the digital currency using the second key to decrypt the request message.

35.	(Previously presented) The method of claim 15, wherein the issuer node computer generates the digital currency according to a value of an associated fiat currency.
36.	(Previously presented) The method of claim 15, wherein distributing, by the distributor node computer to the first payment entity computer associated with the first payment entity, the digital currency using the private key indicating that the distributor node computer is authorized to distribute the digital currency comprises:
transmitting, to the management system server computer, a request message to distribute the digital currency, the request message encrypted using the private key,
wherein the management system server computer determines that the distributor node computer is authorized to distribute the digital currency using a public key, the public key associated with the distributor node computer and part of a second key pair comprising the private key and the public key,
and wherein the management system server computer authorizes the distributor node computer to distribute the digital currency by transmitting a response message to the distributor node computer.
37.	(Previously presented) The method of claim 36, wherein the management system server computer determines that the distributor node computer is authorized to generate the digital currency using the public key by:
retrieving a profile associated with the distributor node computer stored in a database;
retrieving the public key stored with the retrieved profile; and
determining that the retrieved public key is associated with the private key of the second key pair received in the request message to distribute the digital currency.
38.	(Currently Amended) The method of claim 37, further comprising: 
applying, by the management system server computer, a decryption algorithm to the encrypted request message; and 
distributing, by the management system server computer, the digital currency using the public key to decrypt the request message.
39.	(Previously presented) The method of claim 15, wherein distributing, by the distributor node computer to the first payment entity computer associated with the first payment entity, the digital currency using the private key indicating that the distributor node computer is authorized to distribute the digital currency comprises:
generating, by the distributor node computer, a payment transaction message to distribute the digital currency to the first payment entity, the payment transaction message including an address of the distributor node computer, an address of the first payment entity, and a digital signature generated using the private key.

40.	(Canceled). 





Reasons for Allowance
7.	Claim(s) 15, 21, 23, 26-28, 32-33 and 35-39 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent Publication 2019/0220859 to Weight) which discloses a computing system that includes at least one processor and at least one memory communicatively coupled to the at least one processor is disclosed. The computing system also includes at least one network interface communicatively coupled to the at least one processor and configured to communicate with at least one vault system, each of the at least one vault system storing a respective one of N private keys or key components associated with a customer. The at least one processor is configured to generate, at the customer device, a sweeping transaction that transfers all funds from at least one input transaction address in a customer wallet to a new transaction address. The at least one processor is also configured to sign the sweeping transaction using at least M of N private keys or key components.

generating, by the first payment entity computer, a fourth payment transaction message to transfer the amount of the digital currency from the first payment entity to the second payment entity, the fourth payment transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature; transmitting, by the first payment entity computer to a second payment entity computer associated with the second payment entity, the fourth payment transaction message; receiving, by the second payment entity computer, the fourth payment transaction message; sending, by the first payment entity computer to the distributor node computer and the issuer node computer, the fourth payment transaction message indicating the transfer of the amount of the digital currency to the second payment entity; receiving, by the distributor node computer, the fourth payment transaction message; validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message;” as recited in claim 15.  Moreover, the missing claimed elements from Weight are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Weight disclosures because it is not common to “generating, by the first payment entity computer, a fourth payment transaction message to transfer the amount of the digital currency from the first payment entity to the second payment entity, the fourth payment transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature; transmitting, by the first payment entity computer to a second payment entity computer associated with the second payment entity, the fourth payment transaction message; receiving, by the second payment entity computer, the fourth payment transaction message; sending, by the first payment entity computer to the distributor node computer and the issuer node computer, the fourth payment transaction message indicating the transfer of the amount of the digital currency to the second payment entity; receiving, by the distributor node computer, the fourth payment transaction message; validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message;”
Hence, the claim(s) are allowable over the cited prior art. 	
Dependent claim(s) 21, 23, 26-28 and 32-40 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 26, 2021